PLACEMENT AGREEMENT

AMONG

GREENVILLE FIRST BANCSHARES, INC.,

GREENVILLE STATUTORY TRUST II

AND

J.P. MORGAN SECURITIES INC.

_________________

Dated as of December 22, 2005

_________________

--------------------------------------------------------------------------------

Greenville First Bancshares, Inc.

$7,000,000 Preferred Securities

Floating Rate Preferred Securities
(Liquidation Amount $1,000 per Preferred Security)

PLACEMENT AGREEMENT

_________________

December 22, 2005

J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017

Ladies and Gentlemen:

        Greenville First Bancshares, Inc., a South Carolina corporation (the
“Company”), and its financing subsidiary, Greenville Statutory Trust II, a
Delaware statutory trust (the “Trust,” and hereinafter together with the
Company, the “Offerors”), hereby confirm their agreement (this “Agreement”) with
you as placement agent (the “Placement Agent”), as follows:

Section 1.     Issuance and Sale of Securities.

        1.1         Introduction. The Offerors propose to issue and sell at the
Closing (as defined in Section 2.3.1 hereof) SEVEN MILLION AND 00/100
($7,000,000) DOLLARS of the Trust’s Floating Rate Preferred Securities, with a
liquidation amount of $1,000 per preferred security, bearing a variable rate of
interest per annum, reset quarterly, equal to LIBOR (as defined in the Indenture
(as defined below)) plus 1.44% (the “Preferred Securities”), directly or
indirectly, to TWE, Ltd., an exempted company incorporated under the laws of the
Cayman Islands (the “Purchaser”), pursuant to the terms of the Preferred
Securities Subscription Agreement entered into, or to be entered into on or
prior to the Closing Date (as defined in Section 2.3.1 hereof), between the
Offerors and the Purchaser (the “Subscription Agreement”), the form of which is
attached hereto as Exhibit A and incorporated herein by this reference.

        1.2         Operative Agreements. The Preferred Securities shall be
fully and unconditionally guaranteed on a subordinated basis by the Company with
respect to distributions and amounts payable upon liquidation, redemption or
repayment (the “Guarantee”) pursuant and subject to the Guarantee Agreement (the
“Guarantee Agreement”), to be dated as of the Closing Date and executed and
delivered by the Company and Wilmington Trust Company, as guarantee trustee (the
“Guarantee Trustee”), for the benefit from time to time of the holders of the
Preferred Securities. The entire proceeds from the sale by the Trust to the
holders of the Preferred Securities shall be combined with the entire proceeds
from the sale by the Trust to the Company of its common securities (the “Common
Securities”), and shall be used by the Trust to



2

--------------------------------------------------------------------------------

purchase SEVEN MILLION TWO HUNDRED SEVENTEEN THOUSAND AND 00/100 ($7,217,000)
DOLLARS in principal amount of the Floating Rate Junior Subordinated Notes (the
“Junior Subordinated Notes”) of the Company. The Preferred Securities and the
Common Securities of the Trust shall be issued pursuant to an Amended and
Restated Trust Agreement among Wilmington Trust Company, as property trustee
(the “Property Trustee”), and as Delaware trustee (the “Delaware Trustee”) the
Administrative Trustees named therein and the Company, to be dated as of the
Closing Date and in substantially the form heretofore delivered to the Placement
Agent (the “Trust Agreement”). The Junior Subordinated Notes shall be issued
pursuant to an Indenture (the “Indenture”), to be dated as of the Closing Date,
between the Company and Wilmington Trust Company, as indenture trustee (the
“Indenture Trustee”). The documents identified in this Section 1.2 and in
Section 1.1 are referred to herein as the “Operative Documents.” The Preferred
Securities, the Common Securities and the Junior Subordinated Notes are
collectively referred to as the “Securities.” All other capitalized terms used
but not defined in this Agreement shall have the meanings ascribed to them in
the Indenture.

        1.3         Rights of Purchaser. The Preferred Securities shall be
offered and sold by the Trust, directly or indirectly, to the Purchaser without
registration of any of the Preferred Securities, the Junior Subordinated Notes
or the Guarantee under the Securities Act of 1933, as amended (the “Securities
Act”), or any other applicable securities laws in reliance upon exemptions from
the registration requirements of the Securities Act and other applicable
securities laws. The Offerors agree that this Agreement shall be incorporated by
reference into the Subscription Agreement and the Purchaser shall be entitled to
each of the benefits of the Placement Agent and the Purchaser under this
Agreement and shall be entitled to enforce obligations of the Offerors under
this Agreement as fully as if the Purchaser were a party to this Agreement. The
Offerors and the Placement Agent have entered into this Agreement to set forth
their understanding as to their relationship and their respective rights, duties
and obligations.

        1.4         Legends. Upon original issuance thereof, and until such time
as the same is no longer required under the applicable requirements of the
Securities Act, the Preferred Securities and Junior Subordinated Notes
certificates shall each contain a legend as required pursuant to any of the
Operative Documents.

Section 2.    Purchase of Preferred Securities.

        2.1         Exclusive Rights; Purchase Price. From the date hereof until
the Closing Date (which date may be extended by mutual agreement of the Offerors
and the Placement Agent), the Offerors hereby grant to the Placement Agent the
exclusive right to arrange for the sale to the Purchaser of the Preferred
Securities at a purchase price equal to $1,000 per Preferred Security. The
aggregate purchase price shall be SEVEN MILLION AND 00/100 ($7,000,000) DOLLARS
(the “Purchase Price”), which Purchase Price is equal to 100% of the stated
liquidation amount of the Preferred Securities.

        2.2         Subscription. The Offerors hereby agree to evidence their
acceptance of the subscription by countersigning a copy of the Subscription
Agreement and returning the same to the Placement Agent.



3

--------------------------------------------------------------------------------

        2.3         Closing and Delivery of Payment.

        2.3.1     Closing; Closing Date. The closing (the “Closing”) for the
sale and purchase of the Preferred Securities by the Offerors to the Purchaser
shall occur at the offices of Thacher Proffitt & Wood LLP, Two World Financial
Center, New York, New York 10281, or such other place as the parties hereto
shall agree at 11:00 a.m. (New York time) on December 22, 2005, or such other
later date (not later than January 20, 2006) as the parties may designate (such
date and time of delivery and payment for the Preferred Securities being herein
called the “Closing Date”). The Preferred Securities shall be transferred and
delivered to the Purchaser or its designee against the payment of the Purchase
Price to the Offerors in immediately available funds on the Closing Date to a
U.S. account designated in writing by the Company at least two (2) business days
prior to the Closing Date.

        2.3.2     Delivery. Delivery of the Preferred Securities shall be made
at such location, and in such names and denominations, as the Purchaser shall
designate at least two (2) business days in advance of the Closing Date. The
Company and the Trust agree to have the Preferred Securities available for
inspection and checking by the Purchaser in New York, New York not later than
1:00 P.M., New York time, on the business day prior to the Closing Date.

        2.4        Placement Agents’ Fees and Expenses.

        2.4.1     Placement Agents’ Compensation. The Trust shall use the
proceeds from the sale of the Preferred Securities, together with the proceeds
from the sale of the Common Securities, to purchase the Junior Subordinated
Notes. The Company shall pay no fees or commissions (the “Commission”) to the
Placement Agent. The Placement Agent shall be responsible for the following
expenses: (i) rating agency costs and expenses and (ii) any fee payable to the
Company’s introducing agent; provided, that such introducing agent has an
agreement with the Placement Agent, but excluding the fees and expenses set
forth in Section 2.4.2 hereof.

        2.4.2     Costs and Expenses. The Company hereby covenants and agrees
that it shall pay or cause to be paid (directly or by reimbursement) all costs
and expenses incident to the performance of the obligations of the Offerors
under this Agreement, whether or not the transactions contemplated herein are
consummated or this Agreement is terminated, including (i) all costs and
expenses incident to the authorization, issuance, sale and delivery of the
Preferred Securities and any taxes payable in connection therewith; (ii) the
fees and expenses of qualifying the Preferred Securities under the securities
laws of the several jurisdictions as provided in Section 6.4; (iii) the fees and
expenses of the counsel, the accountants and any other experts or advisors
retained by the Company or the Trust, which counsel fees and expenses incurred
in connection with the closing of the transactions contemplated hereby, in an
amount up to $10,000, shall be reimbursed by the Purchaser on the Closing Date;
and; (iv) the fees and all reasonable expenses of the Guarantee Trustee, the
Property Trustee, the Delaware Trustee, the Indenture Trustee and any other
trustee or paying agent appointed under the Operative Documents, except for any
acceptance fee and annual administrative fees of any such trustee and the fees
and disbursements of counsel to such trustees incurred in connection with the
closing of the transactions contemplated hereby, which shall be paid by the
Purchaser.



4

--------------------------------------------------------------------------------

        2.4.3       Reimbursement of Expenses. If the sale of the Preferred
Securities provided for in this Agreement is not consummated because any
condition set forth in Section 3 to be satisfied by either the Company or the
Trust is not satisfied, because this Agreement is terminated pursuant to Section
10 or because of any failure, refusal or inability on the part of the Company or
the Trust to perform all obligations and satisfy all conditions on its part to
be performed or satisfied hereunder other than by a reason of a default by the
Placement Agent, the Company will reimburse the Placement Agent upon demand for
all reasonable out-of-pocket expenses (including the fees and expenses of each
of the Placement Agent’s or Purchaser’s counsel) that shall have been incurred
by the Placement Agent or Purchaser in connection with the proposed purchase and
sale of the Preferred Securities. The Company shall not in any event be liable
to the Placement Agent or Purchaser for the loss of anticipated profits from the
transactions contemplated by this Agreement.

        2.5         Failure to Close. If any of the conditions to the Closing
specified in this Agreement shall not have been fulfilled to the satisfaction of
the Placement Agent or if the Closing shall not have occurred on or before 11:00
a.m. (New York time) on January 20, 2006, then each party hereto,
notwithstanding anything to the contrary in this Agreement, shall be relieved of
all further obligations under this Agreement without thereby waiving any rights
it may have by reason of such nonfulfillment or failure; provided, however, that
the obligations of the parties under Sections 2.4, and 8 shall not be so
relieved and shall continue in full force and effect.

Section 3.    Closing Conditions. The obligations of the parties under this
Agreement on the Closing Date are subject to the following conditions:

        3.1         Accuracy of Representations and Warranties. The
representations and warranties contained in this Agreement, and the statements
of the Offerors made in any certificates pursuant to this Agreement, shall be
accurate as of the date of delivery of the Preferred Securities:

        3.2         Opinions of Counsel. On the Closing Date, the Placement
Agent shall have received the following favorable opinions or certificate, as
the case may be, each dated as of the Closing Date: (a) from Thacher Proffitt &
Wood LLP, special counsel for the Placement Agent and Purchaser and addressed to
the Placement Agent and Purchaser in substantially the form set forth on Exhibit
B-1 attached hereto and incorporated herein by this reference, (b) either (i) an
opinion from Nelson Mullins Riley & Scarborough LLP, counsel for the Offerors,
or (ii) an Officers’ Certificate, from the General Counsel or Chief Legal
Officer of the Company, or (iii) if the Company does not have a General Counsel
or Chief Legal Officer, an Officers’ Certificate from the Chief Executive
Officer, President or Executive Vice President of the Company, and the Chief
Financial Officer, Treasurer or Assistant Treasurer of the Company, in each case
addressed to the Purchaser and the Placement Agent in substantially the form set
forth on Exhibit B-2 attached hereto and incorporated herein by this reference,
(c) from Thacher Proffitt & Wood LLP, special tax counsel for the Placement
Agent and Purchaser and addressed to the Placement Agent and Purchaser in
substantially the form set forth on Exhibit B-3 attached hereto and incorporated
herein by this reference, (d) from Morris, James, Hitchens & Williams LLP,
special Delaware counsel to the Trust and addressed to the Purchaser, the
Placement Agent and the Offerors, in substantially the form set forth on Exhibit
B-4 attached hereto and incorporated herein by this reference, and (e) from
Morris, James, Hitchens & Williams LLP, special counsel


5

--------------------------------------------------------------------------------

to the Indenture Trustee, the Property Trustee, the Delaware Trustee and the
Guarantee Trustee and addressed to the Purchaser, the Placement Agent and the
Offerors, in substantially the form set forth on Exhibit B-5 attached hereto and
incorporated herein by this reference. Each opinion addressed to the Purchaser
shall state that the first entity, if any, to which the Purchaser transfers any
of the Preferred Securities and, if such transferee is a warehouse lender, the
next subsequent transferee that is not a warehouse lender (each, a “Subsequent
Purchaser”), shall be entitled to rely on such opinion.

        3.3         Officer’s Certificate. The Company shall have furnished to
the Placement Agent and the Purchaser a certificate of the Company, signed by
the Chief Executive Officer, President or an Executive Vice President and by the
Chief Financial Officer, Treasurer or Assistant Treasurer of the Company, and
the Trust shall have furnished to the Placement Agent and the Purchaser a
certificate of the Trust, signed by an Administrative Trustee of the Trust, in
each case dated the Closing Date, and, in the case of the Company, as to 3.3.1
and 3.3.2 below and, in the case of the Trust, as to 3.3.1 below:

        3.3.1       the representations and warranties in this Agreement are
true and correct on and as of the Closing Date with the same effect as if made
on the Closing Date, and the Company and the Trust have complied with all the
agreements and satisfied all the conditions on either of their part to be
performed or satisfied at or prior to the Closing Date; and

        3.3.2       since the date of the Interim Financial Statements (as
defined below), there has been no material adverse change in the condition
(financial or other), earnings, business, prospects or assets of the Company and
its subsidiaries, whether or not arising from transactions occurring in the
ordinary course of business.




6

--------------------------------------------------------------------------------

        3.4         No Subsequent Change. Subsequent to the execution of this
Agreement, there shall not have been any change, or any development involving a
prospective change, in or affecting the condition (financial or other),
earnings, business, prospects or assets of the Company and its subsidiaries,
whether or not occurring in the ordinary course of business, the effect of which
is, in the Placement Agent’s or Purchaser’s judgment, so material and adverse as
to make it impractical or inadvisable to proceed with the purchase of the
Preferred Securities.

        3.5         Purchase Permitted by Applicable Laws; Legal Investment. The
purchase of and payment for the Preferred Securities as described in this
Agreement and pursuant to the Subscription Agreement shall (a) not be prohibited
by any applicable law or governmental regulation, (b) not subject the Purchaser
or the Placement Agent to any penalty or, in the reasonable judgment of the
Purchaser and the Placement Agent, other onerous conditions under or pursuant to
any applicable law or governmental regulation, and (c) be permitted by the laws
and regulations of the jurisdictions to which the Purchaser and the Placement
Agent are subject.

        3.6         Consents and Permits. The Company and the Trust shall have
received all consents, permits and other authorizations, and made all such
filings and declarations, as may be required from any person or entity pursuant
to any law, statute, regulation or rule (federal, state, local and foreign), or
pursuant to any agreement, order or decree to which the Company or the Trust is
a party or to which either is subject, in connection with the transactions
contemplated by this Agreement.

        3.7         Information. Prior to or on the Closing Date, the Offerors
shall have furnished to the Placement Agent, the Purchaser and their respective
counsel such further information, certificates, opinions and documents as the
Placement Agent, Purchaser or their respective counsel may reasonably request.

        If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as required in this Agreement, or if any of the opinions,
certificates and documents mentioned above or elsewhere in this Agreement shall
not be reasonably satisfactory in form and substance to the Placement Agent, the
Purchaser or their respective counsel, this Agreement and all the Placement
Agent’s obligations hereunder may be canceled at, or any time prior to, the
Closing Date by the Placement Agent. Notice of such cancellation shall be given
to the Offerors in writing or by telephone or facsimile confirmed in writing.

        Each certificate signed by any trustee of the Trust or any officer of
the Company and delivered to the Placement Agent, Purchaser or their respective
counsel in connection with the Operative Documents and the transactions
contemplated hereby and thereby shall be deemed to be a representation and
warranty of the Trust and/or the Company, as the case may be, and not by such
trustee or officer in any individual capacity.

Section 4.     Representations and Warranties of the Offerors. The Offerors
jointly and severally represent and warrant to the Placement Agent and the
Purchaser as of the date hereof and as of the Closing Date as follows:

        4.1         Securities Laws Matters:



7

--------------------------------------------------------------------------------

                            (i)        Neither the Company nor the Trust, nor
any of their “Affiliates” (as defined in Rule 501(b) of Regulation D under the
Securities Act (“Regulation D”)), nor any person acting on any of their behalf
(except for the Placement Agent, as to which neither the Company nor the Trust
make any representation) has, directly or indirectly, made offers or sales of
any security, or solicited offers to buy any security, under circumstances that
would require the registration under the Securities Act of any of the
Securities.

                            (ii)        Neither the Company nor the Trust, nor
any of their Affiliates, nor any person acting on its or their behalf (except
for the Placement Agent, as to which neither the Company nor the Trust make any
representation) has (i) offered for sale or solicited offers to purchase the
Securities, (ii) engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of any of the Securities, or (iii) engaged in any “directed selling
efforts” within the meaning of Regulation S under the Securities Act
(“Regulation S”) with respect to the Securities.

                            (iii)       The Securities (i) are not and have not
been listed on a national securities exchange registered under section 6 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or quoted on a
U.S. automated interdealer quotation system and (ii) are not of an open-end
investment company, unit investment trust or face-amount certificate company
that are, or are required to be, registered under section 8 of the Investment
Company Act of 1940, as amended (the “Investment Company Act”), and the
Securities otherwise satisfy the eligibility requirements of Rule 144A(d)(3)
promulgated pursuant to the Securities Act (“Rule 144A(d)(3)”).

                            (iv)       Neither the Company nor the Trust is,
and, immediately following consummation of the transactions contemplated hereby
and the application of the net proceeds therefrom, neither the Company nor the
Trust will be, an “investment company” or an entity “controlled” by an
“investment company,” in each case within the meaning of section 3(a) of the
Investment Company Act.

                            (v)        Neither the Company nor the Trust has
paid or agreed to pay to any person or entity, directly or indirectly, any fees
or other compensation for soliciting another to purchase any of the Securities,
except for the Commission and/or any fee payable to the Company’s introducing
agent; provided, that such introducing agent has an agreement with the Placement
Agent.

        4.2         Standing and Qualification of the Trust. The Trust has been
duly created and is validly existing in good standing as a statutory trust under
the Delaware Statutory Trust Act, 12 Del. C. §3801, et seq. (the “Statutory
Trust Act”) with all requisite power and authority to own property and to
conduct the business it transacts and proposes to transact and to enter into and
perform its obligations under the Operative Documents to which it is a party.
The Trust is duly qualified to transact business as a foreign entity and is in
good standing in each jurisdiction in which such qualification is necessary,
except where the failure to so qualify or be in good standing would not have a
material adverse effect on the condition (financial or otherwise), earnings,
business, prospects or assets of the Trust, whether or not occurring in the
ordinary course of business. The Trust is not a party to, or otherwise bound by,
any agreement other than the Operative Documents. The Trust is, and under
current law will continue to be, classified for



8

--------------------------------------------------------------------------------

federal income tax purposes as a grantor trust and not as an association or
publicly traded partnership taxable as a corporation.

        4.3         Trust Agreement. The Trust Agreement has been duly
authorized by the Company and, on the Closing Date specified in Section 2.3.1,
will have been duly executed and delivered by the Company and the Administrative
Trustees of the Trust, and, assuming due authorization, execution and delivery
by the Property Trustee and the Delaware Trustee, will be a legal, valid and
binding obligation of the Company and the Administrative Trustees, enforceable
against them in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity. Each of the Administrative Trustees of the Trust is an
employee of the Company or one of its subsidiary banks and has been duly
authorized by the Company to execute and deliver the Trust Agreement. To the
knowledge of the Administrative Trustees, the Trust is not in violation of any
provision of the Statutory Trust Act.

        4.4         Guarantee Agreement and the Indenture. Each of the Guarantee
and the Indenture has been duly authorized by the Company and, on the Closing
Date, will have been duly executed and delivered by the Company, and, assuming
due authorization, execution and delivery by the Guarantee Trustee, in the case
of the Guarantee, and by the Indenture Trustee, in the case of the Indenture,
will be a legal, valid and binding obligation of the Company enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency
and similar laws affecting creditors’ rights generally and to general principles
of equity.

        4.5         Preferred Securities and Common Securities. The Preferred
Securities and the Common Securities have been duly authorized by the Trust and,
when issued and delivered against payment therefor on the Closing Date to the
Purchaser in accordance with this Agreement and the Subscription Agreement, in
the case of the Preferred Securities, and to the Company in accordance with the
Common Securities Subscription Agreement between the Company and the Trust,
dated as of the Closing Date, in the case of the Common Securities, will be
validly issued, fully paid and nonassessable and will represent undivided
beneficial interests in the assets of the Trust entitled to the benefits of the
Trust Agreement, enforceable against the Trust in accordance with their terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity. The issuance of
the Securities is not subject to preemptive or other similar rights. On the
Closing Date, all of the issued and outstanding Common Securities will be
directly owned by the Company free and clear of any pledge, security interest,
claim, lien or other encumbrance (each, a “Lien”).

        4.6         Junior Subordinated Notes. The Junior Subordinated Notes
have been duly authorized by the Company and, on the Closing Date, will have
been duly executed and delivered to the Indenture Trustee for authentication in
accordance with the Indenture and, when authenticated in the manner provided for
in the Indenture and delivered to the Trust against payment therefor in
accordance with the Junior Subordinated Note Subscription Agreement between the
Company and the Trust, dated as of the Closing Date, will constitute legal,
valid and binding obligations of the Company entitled to the benefits of the
Indenture enforceable against the Company in accordance with their terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity.



9

--------------------------------------------------------------------------------

        4.7         Placement Agreement. This Agreement has been duly
authorized, executed and delivered by the Company and the Trust and constitutes
the legal, valid and binding obligation of the Company and the Trust,
enforceable against the Company and the Trust in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity.

        4.8     Defaults. Neither the issue and sale of the Common Securities,
the Preferred Securities or the Junior Subordinated Notes, nor the purchase of
the Junior Subordinated Notes by the Trust, the execution and delivery of and
compliance with the Operative Documents by the Company or the Trust, the
consummation of the transactions contemplated herein or therein, or the use of
the proceeds therefrom, (i) will conflict with or constitute a breach of, or a
default under, the Trust Agreement or the charter or bylaws of the Company or
any subsidiary of the Company or any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, governmental authority,
agency or instrumentality or court, domestic or foreign, having jurisdiction
over the Trust, or the Company or any of its subsidiaries, or their respective
properties or assets (collectively, “Governmental Entities”), (ii) will conflict
with or constitute a violation or breach of, or a default or Repayment Event (as
defined below) under, or result in the creation or imposition of any Lien upon
any property or assets of the Trust, the Company or any of the Company’s
subsidiaries pursuant to any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which (A) the Trust, the Company
or any of its subsidiaries is a party or by which it or any of them may be
bound, or (B) any of the property or assets of any of them is subject, or any
judgment, order or decree of any court, Governmental Entity or arbitrator,
except, in the case of this clause (ii), for such conflicts, breaches,
violations, defaults, Repayment Events (as defined below) or Liens which (X)
would not, singly or in the aggregate, adversely affect the consummation of the
transactions contemplated by the Operative Documents and (Y) would not, singly
or in the aggregate, have a material adverse effect on the condition (financial
or otherwise), earnings, business, liabilities, prospects and assets (taken as a
whole) or business prospects of the Company and its subsidiaries taken as a
whole, whether or not occurring in the ordinary course of business (a “Material
Adverse Effect”) or (iii) require the consent, approval, authorization or order
of any court or Governmental Entity. As used herein, a “Repayment Event” means
any event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Trust or the Company or any of its subsidiaries prior
to its scheduled maturity.

        4.9     Organization, Standing and Qualification of the Company. The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the laws of South Carolina, with all requisite corporate
power and authority to own, lease and operate its properties and conduct the
business it transacts and proposes to transact, and is duly qualified to
transact business and is in good standing as a foreign corporation in each
jurisdiction where the nature of its activities requires such qualification,
except where the failure of the Company to be so qualified would not, singly or
in the aggregate, have a Material Adverse Effect.

        4.10     Subsidiaries of the Company. The Company has no subsidiaries
that are material to its business, financial condition or earnings other than
those subsidiaries listed in Schedule 1 attached hereto (the “Significant
Subsidiaries”). Each Significant Subsidiary has been duly organized and is
validly existing and in good standing under the laws of the jurisdiction in
which



10

--------------------------------------------------------------------------------

it is chartered or organized, with all requisite power and authority to own its
properties and conduct the business it transacts and proposes to transact. Each
Significant Subsidiary is duly qualified to transact business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of any such
Significant Subsidiary to be so qualified would not, singly or in the aggregate,
have a Material Adverse Effect.

        4.11         Government Licenses. Each of the Trust, the Company and
each of its subsidiaries hold all necessary approvals, authorizations, orders,
licenses, certificates and permits (collectively, “Government Licenses”) of and
from Governmental Entities necessary to conduct its respective business as now
being conducted, and neither the Trust, the Company nor any of the Company’s
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Government License, except where the failure to be
so licensed or approved or the receipt of an unfavorable decision, ruling or
finding, would not, singly or in the aggregate, have a Material Adverse Effect;
all of the Government Licenses are valid and in full force and effect, except
where the invalidity or the failure of such Government Licenses to be in full
force and effect, would not, singly or in the aggregate, have a Material Adverse
Effect; and the Company and its subsidiaries are in compliance with all
applicable laws, rules, regulations, judgments, orders, decrees and consents,
except where the failure to be in compliance would not, singly or in the
aggregate, have a Material Adverse Effect.

        4.12         Stock. All of the issued and outstanding shares of capital
stock of the Company and each of its subsidiaries are validly issued, fully paid
and nonassesssable; all of the issued and outstanding capital stock of each
subsidiary of the Company is owned by the Company, directly or through
subsidiaries, free and clear of any Lien, claim or equitable right other than as
set forth in Schedule 4.12 attached hereto; and none of the issued and
outstanding capital stock of the Company or any subsidiary was issued in
violation of any preemptive or similar rights arising by operation of law, under
the charter or by-laws of such entity or under any agreement to which the
Company or any of its subsidiaries is a party.

        4.13         Property. Each of the Trust, the Company and each
subsidiary of the Company has good and marketable title to all of its respective
real and personal properties, in each case free and clear of all Liens and
defects, except for those that would not, singly or in the aggregate, have a
Material Adverse Effect; and all of the leases and subleases under which the
Trust, the Company or any subsidiary of the Company holds properties are in full
force and effect, except where the failure of such leases and subleases to be in
full force and effect would not, singly or in the aggregate, have a Material
Adverse Effect and none of the Trust, the Company or any subsidiary of the
Company has any notice of any claim of any sort that has been asserted by anyone
adverse to the rights of the Trust, the Company or any subsidiary of the Company
under any such leases or subleases, or affecting or questioning the rights of
such entity to the continued possession of the leased or subleased premises
under any such lease or sublease, except for such claims that would not, singly
or in the aggregate, have a Material Adverse Effect.

        4.14         Conflicts, Authorizations and Approvals. Neither the
Company nor any of its subsidiaries is (i) in violation of its respective
charter, bylaws or similar organizational documents or (ii) in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, loan agreement, note, lease



11

--------------------------------------------------------------------------------

or other agreement or instrument to which either the Company or any such
subsidiary is a party or by which it or any of them may be bound or to which any
of the property or assets of any of them is subject, except, in the case of
clause (ii), where such default would not, singly or in the aggregate, have a
Material Adverse Effect. No filing with, or authorization, approval, consent,
license, order, registration, qualification or decree of, any Governmental
Entity, other than those that have been made or obtained, is necessary or
required for the performance by the Trust or the Company of their respective
obligations under the Operative Documents, as applicable, or the consummation by
the Trust and the Company of the transactions contemplated by the Operative
Documents.

        4.15         Holding Company Registration and Deposit Insurance. The
Company is duly registered as a bank holding company under the Bank Holding
Company Act of 1956, as amended (the “Bank Holding Company Act”), and the
regulations of the Board of Governors of the Federal Reserve System (the
“Federal Reserve”), and the deposit accounts of the Company’s subsidiary
depository institutions are insured by the Federal Deposit Insurance Corporation
(“FDIC”) to the fullest extent permitted by law and the rules and regulations of
the FDIC, and no proceeding for the termination of such insurance are pending
or, to the knowledge of the Company or the Trust after due inquiry, threatened.

        4.16         Financial Statements.

                        (a)        The audited consolidated financial statements
(including the notes thereto) and schedules of the Company and its consolidated
subsidiaries at and for the three fiscal years ended December 31, 2004 (the
“Financial Statements”) and the interim unaudited consolidated financial
statements of the Company and its consolidated subsidiaries at and for the
quarter and nine months ended September 30, 2005 (the “Interim Financial
Statements”) provided to the Placement Agent are the most recently available
audited and unaudited consolidated financial statements of the Company and its
consolidated subsidiaries, respectively, and fairly present in all material
respects, in accordance with U.S. generally accepted accounting principles
(“GAAP”), the financial position of the Company and its consolidated
subsidiaries, and the results of operations and changes in financial condition
as of the dates and for the periods therein specified, subject, in the case of
Interim Financial Statements, to year-end adjustments (which are expected to
consist solely of normal recurring adjustments). Such consolidated financial
statements and schedules have been prepared in accordance with GAAP consistently
applied throughout the periods involved (except as otherwise noted therein).

                            (b)        The Company’s report on FRY-9C, dated
September 30, 2005 (the “FRY-9C”), provided to the Placement Agent is the most
recently available such report, and the information therein fairly presents in
all material respects the financial position of the Company and its
subsidiaries. None of the Company or any of its subsidiaries has been requested
by a Governmental Entity to republish, restate or refile any regulatory or
financial report.

                            (c)        Since the respective dates of the
Financial Statements, Interim Financial Statements and the FRY-9C, there has not
been (A) any material adverse change or development with respect to the
condition (financial or otherwise), earnings, business, assets or business
prospects of the Company and its subsidiaries, taken as a whole, whether or not
occurring in the ordinary course of business or (B) any dividend or distribution
of any kind declared, paid or made by the Company on any class of its capital
stock other than regular quarterly dividends on the Company’s common stock.



12

--------------------------------------------------------------------------------

                            (d)        The accountants of the Company who
certified the Financial Statements are independent public accountants of the
Company and its subsidiaries within the meaning of the Securities Act and the
rules and regulations of the Securities and Exchange Commission (“SEC”)
thereunder.

        4.17       Regulatory Enforcement Matters. None of the Trust, the
Company nor any of its subsidiaries, nor any of their respective officers,
directors, employees or representatives, is subject or is party to, or has
received any notice from any Regulatory Agency (as defined below) that any of
them will become subject or party to any investigation with respect to, any
cease-and-desist order, agreement, civil monetary penalty, consent agreement,
memorandum of understanding or other regulatory enforcement action, proceeding
or order with or by, or is a party to any commitment letter or similar
undertaking to, or is subject to any directive by, or has been a recipient of
any supervisory letter from, or has adopted any board resolutions at the request
or suggestion of, any Regulatory Agency that, in any such case, currently
restricts in any material respect the conduct of their business or that in any
material manner relates to their capital adequacy, their credit policies, their
management or their business (each, a “Regulatory Action”), nor has the Trust,
the Company or any of its subsidiaries been advised by any Regulatory Agency
that it is considering issuing or requesting any such Regulatory Action; and
there is no unresolved violation, criticism or exception by any Regulatory
Agency with respect to any report or statement relating to any examinations of
the Trust, the Company or any of its subsidiaries, except where such unresolved
violation, criticism or exception would not, singly or in the aggregate, have a
Material Adverse Effect. If the Company is a bank holding company that is
subject to the Bank Holding Company Act, it is a “well-run” bank holding company
that satisfies the criteria of the Federal Reserve’s regulations at 12 C.F.R.
§225.14(c). Each of the Company’s subsidiaries that is a depository institution,
the accounts of which are insured by the FDIC (i) is “well-capitalized” within
the meaning of 12 U.S.C. §1831o and applicable implementing regulations
thereunder; and (ii) is not, and has not been notified by any Regulatory Agency
that it is, in “troubled condition” within the meaning of 12 U.S.C. §1831i and
applicable implementing regulations thereunder. As used herein, the term
“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depositary institutions or holding companies of
depositary institutions, or engaged in the insurance of depositary institution
deposits, or any court, administrative agency or commission or other
governmental agency, authority or instrumentality having supervisory or
regulatory authority with respect to the Trust, the Company or any of its
subsidiaries.

        4.18       No Undisclosed Liabilities. None of the Trust, the Company
nor any of its subsidiaries has any material liability, whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due, including any liability for taxes (and there is no past or present
fact, situation, circumstance, condition or other basis for any present or
future action, suit, proceeding, hearing, charge, complaint, claim or demand
against the Company or its subsidiaries that could give rise to any such
liability), except for (i) liabilities set forth in the Financial Statements or
the Interim Financial Statements and (ii) normal fluctuations in the amount of
the liabilities referred to in clause (i) above occurring in the ordinary course
of


13

--------------------------------------------------------------------------------

business of the Trust, the Company and all of its subsidiaries since the date of
the most recent balance sheet included in such Financial Statements.

        4.19       Litigation. There is no action, suit or proceeding before or
by any Governmental Entity, arbitrator or court, domestic or foreign, now
pending or, to the knowledge of the Company or the Trust after due inquiry,
threatened against or affecting the Trust or the Company or any of the Company’s
subsidiaries, except for such actions, suits or proceedings that, if adversely
determined, would not, singly or in the aggregate, adversely affect the
consummation of the transactions contemplated by the Operative Documents or have
a Material Adverse Effect; and the aggregate of all pending legal or
governmental proceedings to which the Trust or the Company or any of its
subsidiaries is a party or of which any of their respective properties or assets
is subject, including ordinary routine litigation incidental to the business,
are not expected to result in a Material Adverse Effect.

        4.20       No Labor Disputes. No labor dispute with the employees of the
Trust, the Company or any of its subsidiaries exists or, to the knowledge of the
executive officers of the Trust or the Company, is imminent, except those which
would not, singly or in the aggregate, have a Material Adverse Effect.

        4.21       Filings with the SEC. The documents of the Company filed with
the SEC in accordance with the Exchange Act, from and including the commencement
of the fiscal year covered by the Company’s most recent Annual Report on Form
10-K, at the time they were or hereafter are filed by the Company with the SEC
(collectively, the “1934 Act Reports”), complied and will comply in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC thereunder (the “1934 Act Regulations”), and, at the date of this
Agreement and on the Closing Date, do not and will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and other than such
instruments, agreements, contracts and other documents as are filed as exhibits
to the Company’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q or
Current Reports on Form 8-K, there are no instruments, agreements, contracts or
documents of a character described in Item 601 of Regulation S-K promulgated by
the SEC to which the Company or any of its subsidiaries is a party. The Company
is in compliance with all currently applicable requirements of the Exchange Act
that were added by the Sarbanes-Oxley Act of 2002.

        4.22       Deferral of Interest Payments on Junior Subordinated Notes.
The Company has no present intention to exercise its option to defer payments of
interest on the Junior Subordinated Notes as provided in the Indenture. The
Company believes that the likelihood that it would exercise its rights to defer
payments of interest on the Junior Subordinated Notes as provided in the
Indenture at any time during which the Junior Subordinated Notes are outstanding
is remote because of the restrictions that would be imposed on the Company’s
ability to declare or pay dividends or distributions on, or to redeem, purchase,
acquire or make a liquidation payment with respect to, any of the Company’s
capital stock and on the Company’s ability to make any payments of principal,
interest or premium on, or repay, repurchase or redeem, any of its debt
securities that rank pari passu in all respects with or junior in interest to
the Junior Subordinated Notes.

14

--------------------------------------------------------------------------------

        4.23       Information. The information provided by the Company and the
Trust pursuant to this Agreement does not, as of the date hereof, and will not,
as of the Closing Date, contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

Section 5.    Representations and Warranties of the Placement Agent. The
Placement Agent represents and warrants to, and agrees with, the Company and the
Trust as follows:

        5.1         General Solicitation. Neither the Placement Agent, nor any
of the Placement Agent’s affiliates, nor any person acting on the Placement
Agent’s or the Placement Agent’s Affiliate’s behalf has engaged, or will engage,
in any form of “general solicitation or general advertising” (within the meaning
of Regulation D under the Securities Act) in connection with any offer or sale
of the Preferred Securities.

        5.2         Purchaser. The Placement Agent has made such reasonable
inquiry as is necessary to determine that the Purchaser is acquiring the
Preferred Securities for its own account, the Purchaser does not intend to
distribute the Preferred Securities in contravention of the Securities Act or
any other applicable securities laws.

        5.3         Qualified Purchasers. The Placement Agent has not offered or
sold, and will not arrange for the offer or sale of, the Preferred Securities
except (i) to those the Placement Agent reasonably believes are institutional
“accredited investors” (within the meaning of subparagraph (a)(1), (2), (3) or
(7) of Rule 501 of Regulation D), (ii) in an offshore transaction complying with
Rule 903 of Regulation S or (iii) in any other manner that does not require
registration of the Preferred Securities under the Securities Act. In connection
with each such sale, the Placement Agent has taken or will take reasonable steps
to ensure that the Purchaser is aware that (a) such sale is being made in
reliance on an exemption under the Securities Act and (b) future transfers of
the Preferred Securities may not be made except in compliance with applicable
securities laws.

        5.4         Offering Circulars. Neither the Placement Agent nor its
representatives will include any nonpublic information about the Company, the
Trust or any of their affiliates in any registration statement, prospectus,
offering circular or private placement memorandum used in connection with any
purchase of Preferred Securities without the prior written consent of the Trust
and the Company.

Section 6.    Covenants of the Offerors. The Offerors covenant and agree with
the Placement Agent and the Purchaser as follows:

        6.1         Compliance with Representations and Warranties. During the
period from the date of this Agreement to the Closing Date, the Offerors shall
use their best efforts and take all action necessary or appropriate to cause
their representations and warranties contained in Section 4 hereof to be true as
of the Closing Date, after giving effect to the transactions contemplated by
this Agreement, as if made on and as of the Closing Date.

        6.2         Sale and Registration of Securities. Neither the Company nor
the Trust will, nor will either of them permit any of its Affiliates to, nor
will either of them permit any person acting



15

--------------------------------------------------------------------------------

on its or their behalf (other than the Placement Agent and the Purchaser and
their respective affiliates) to, directly or indirectly, (i) resell any
Preferred Securities that have been acquired by any of them, (ii) sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in the Securities Act) that would or could be integrated
with the sale of the Preferred Securities in any manner that would require the
registration of the Securities under the Securities Act or (iii) make offers or
sales of any such Security, or solicit offers to buy any such Security, under
any circumstances that would require the registration of any of such Securities
under the Securities Act.

        6.3         Lock Up. Neither the Company nor the Trust will, until one
hundred eighty (180) days following the Closing Date, without the Purchaser’s
prior written consent, offer, sell, contract to sell, grant any option to
purchase or otherwise dispose of, directly or indirectly, (i) any Preferred
Securities or other securities of the Trust other than as contemplated by this
Agreement or (ii) any other securities convertible into, or exercisable or
exchangeable for, any Preferred Securities or other securities of the Trust.

        6.4         Qualification of Securities. The Company and the Trust will
arrange for the qualification of the Preferred Securities for sale under the
laws of such jurisdictions as the Placement Agent may designate and will
maintain such qualifications in effect so long as required for the sale of the
Preferred Securities. The Company or the Trust, as the case may be, will
promptly advise the Placement Agent of the receipt by the Company or the Trust,
as the case may be, of any notification with respect to the suspension of the
qualification of the Preferred Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

        6.5         Use of Proceeds. The Trust shall use the proceeds from the
sale of the Preferred Securities and the Common Securities to purchase the
Junior Subordinated Notes from the Company.

        6.6         Investment Company. So long as any of the Securities are
outstanding, (i) the Securities shall not be listed on a national securities
exchange registered under section 6 of the Exchange Act or quoted in a U.S.
automated interdealer quotation system, (ii) neither the Company nor the Trust
shall be an open-end investment company, unit investment trust or face-amount
certificate company that is, or is required to be, registered under section 8 of
the Investment Company Act, and, the Securities shall otherwise satisfy the
eligibility requirements of Rule 144A(d)(3) and (iii) neither of the Offerors
shall engage, or permit any subsidiary to engage, in any activity which would
cause it or any subsidiary to be an “investment company” under the provisions of
the Investment Company Act.

        6.7         Solicitation and Advertising. Neither the Company nor the
Trust will, nor will either of them permit any of their Affiliates or any person
acting on their behalf to (other than the Placement Agent, the Purchaser or
their respective affiliates), (i) engage in any “directed selling efforts”
within the meaning of Regulation S under the Securities Act or (ii) engage in
any form of “general solicitation or general advertising” (within the meaning of
Regulation D) in connection with any offer or sale of any of the Securities.



16

--------------------------------------------------------------------------------

        6.8         Compliance with Rule 144A(d)(4) under the Securities Act. So
long as any of the Securities are outstanding and are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Offerors
will, during any period in which they are not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, or the Offerors are not exempt from
such reporting requirements pursuant to and in compliance with Rule 12g3-2(b)
under the Exchange Act, provide to each holder of such restricted securities and
to each prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser in
connection with any proposed transfer, any information required to be provided
by Rule 144A(d)(4) under the Securities Act, if applicable. The information
provided by the Offerors pursuant to this Section 6.8 will not, at the date
thereof, contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. If the Company and the
Trust are required to register under the Exchange Act, such reports filed in
compliance with Rule 12g3-2(b) shall be sufficient information as required
above. This covenant is intended to be for the benefit of the Purchaser, the
holders of the Securities, and the prospective purchasers designated by such
holders, from time to time, of the Securities.

        6.9         Reports. Each of the Company and the Trust shall furnish to
(i) the Placement Agent, (ii) the Purchaser and any subsequent holder of the
Securities, and (iii) any beneficial owner of the Securities reasonably
identified to the Company and the Trust (which identification may be made by
either such beneficial owner or by the Purchaser), a duly completed and executed
certificate in the form attached hereto as Annex F, including the financial
statements referenced in such Annex, which certificate and financial statements
shall be so furnished by the Company and the Trust not later than forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of the Company and not later than ninety (90) days after the end of
each fiscal year of the Company.

Section 7.    Covenants of the Placement Agent. The Placement Agent covenants
and agrees with the Offerors that, during the period from the date of this
Agreement to the Closing Date, the Placement Agent shall use its best efforts
and take all action necessary or appropriate to cause its representations and
warranties contained in Section 5 to be true as of the Closing Date, after
giving effect to the transactions contemplated by this Agreement, as if made on
and as of the Closing Date. The Placement Agent further covenants and agrees not
to engage in hedging transactions with respect to the Preferred Securities
unless such transactions are conducted in compliance with the Securities Act.

Section 8.     Indemnification & Contribution.

        8.1         Indemnification.

        8.1.1      The Company and the Trust agree jointly and severally to
indemnify and hold harmless the Placement Agent, the Purchaser, the Placement
Agent’s affiliates, a Subsequent Purchaser (collectively, the “Indemnified
Parties”) and the Indemnified Parties’ respective directors, officers, employees
and agents and each person who “controls” the Indemnified Parties within the
meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at


17

--------------------------------------------------------------------------------

common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
information or documents furnished or made available to the Purchaser or the
Placement Agent by or on behalf of the Company, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or (iii) the breach or
alleged breach of any representation, warranty or agreement of either Offeror
contained herein, and agrees to reimburse each such Indemnified Party, as
incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action. This indemnity agreement will be in addition to any
liability which the Company or the Trust may otherwise have.

        8.1.2      Promptly after receipt by an Indemnified Party under this
Section 8 of notice of the commencement of any action, such Indemnified Party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, promptly notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve the indemnifying party from liability under Section 8.1.1
above unless and to the extent that such failure results in the forfeiture by
the indemnifying party of material rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any Indemnified
Party other than the indemnification obligation provided in Section 8.1.1 above.
The Placement Agent shall be entitled to appoint counsel to represent the
Indemnified Party in any action for which indemnification is sought. An
indemnifying party may participate at its own expense in the defense of any such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the Indemnified Party) also be counsel to the
Indemnified Party. In no event shall the indemnifying parties be liable for fees
and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for all Indemnified Parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. An
indemnifying party will not, without the prior written consent of the
Indemnified Parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not the Indemnified Parties are actual or potential parties to such claim,
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action, suit or proceeding.

        8.2         Contribution.

        8.2.1      In order to provide for just and equitable contribution in
circumstances under which the indemnification provided for in Section 8.1 hereof
is for any reason held to be unenforceable for the benefit of an Indemnified
Party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such Indemnified Party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Offerors, on the
one hand, and the Placement Agent, on the other hand, from the offering of the
Securities or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits



18

--------------------------------------------------------------------------------

referred to in clause (i) above, but also the relative fault of the Offerors, on
the one hand, and the Placement Agent, on the other hand, in connection with the
statements, omissions or breaches, which resulted in such losses, liabilities,
claims, damages or expenses, as well as any other relevant equitable
considerations.

        8.2.2      The relative benefits received by the Offerors, on the one
hand, and the Placement Agent, on the other hand, in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
(before deducting expenses) received by the Offerors and the Commission received
by the Placement Agent bear to the aggregate of such net proceeds and
Commission.

        8.2.3      The Offerors and the Placement Agent agree that it would not
be just and equitable if contribution pursuant to this Section 8.2 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Section 8.2. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an Indemnified Party and referred to above in this
Section 8.2 shall be deemed to include any legal or other expenses reasonably
incurred by such Indemnified Party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement, omission or alleged omission or breach
or alleged breach.

        8.2.4      Notwithstanding any provision of this Section 8 to the
contrary, the Placement Agent shall not be required to contribute any amount in
excess of the amount of the Commission.

        8.2.5      No person guilty of fraudulent misrepresentation (within the
meaning of section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

        8.2.6      For purposes of this Section 8.2, the Placement Agent, each
person, if any, who controls the Placement Agent within the meaning of
section 15 of the Securities Act or section 20 of the Exchange Act and the
respective partners, directors, officers, employees and agents of the Placement
Agent or any such controlling person shall have the same rights to contribution
as the Placement Agent, while each officer and director of the Company, each
trustee of the Trust and each person, if any, who controls the Company within
the meaning of section 15 of the Securities Act or section 20 of the Exchange
Act shall have the same rights to contribution as the Offerors.




19

--------------------------------------------------------------------------------

        8.3        Additional Remedies. The indemnity and contribution
agreements contained in this Section 8 are in addition to any liability that the
Offerors may otherwise have to any Indemnified Party.

        8.4         Additional Indemnification. The Company shall indemnify and
hold harmless the Trust against all loss, liability, claim, damage and expense
whatsoever, as due from the Trust under Sections 8.1 through 8.3 hereof.

Section 9.    Rights and Responsibilities of Placement Agent.

        9.1         Reliance. In performing its duties under this Agreement, the
Placement Agent shall be entitled to rely upon any notice, signature or writing
which it shall in good faith believe to be genuine and to be signed or presented
by a proper party or parties. The Placement Agent may rely upon any opinions or
certificates or other documents delivered by the Offerors or their counsel or
designees to either the Placement Agent or the Purchaser.

        9.2         Rights of Placement Agent. In connection with the
performance of its duties under this Agreement, the Placement Agent shall not be
liable for any error of judgment or any action taken or omitted to be taken
unless the Placement Agent was grossly negligent or engaged in willful
misconduct in connection with such performance or non-performance. No provision
of this Agreement shall require the Placement Agent to expend or risk its own
funds or otherwise incur any financial liability on behalf of the Purchaser in
connection with the performance of any of its duties hereunder. The Placement
Agent shall be under no obligation to exercise any of the rights or powers
vested in it by this Agreement.

Section 10.   Termination. This Agreement shall be subject to termination in the
absolute discretion of the Placement Agent, by notice given to the Company and
the Trust prior to delivery of and payment for the Preferred Securities, if
prior to such time (i) a downgrading shall have occurred in the rating accorded
the Company’s debt securities or preferred stock by any “nationally recognized
statistical rating organization,” as that term is used by the SEC in Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act, or such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of the Company’s debt securities or preferred
stock, (ii) the Trust shall be unable to sell and deliver to the Purchaser at
least $7,000,000 stated liquidation value of Preferred Securities, (iii) the
Company or any of its subsidiaries that is an insured depository institution
shall cease to be “adequately-capitalized” within the meaning of 12 U.S.C.
Section 1831 and applicable regulations adopted thereunder, or any formal
administrative or judicial action is taken by any appropriate federal banking
agency against the Company or any such insured subsidiary for unsafe and unsound
banking practices, or violations of law, (iv) a suspension or material
limitation in trading in securities generally shall have occurred on the New
York Stock Exchange, (v) a suspension or material limitation in trading in any
of the Company’s securities shall have occurred on the exchange or quotation
system upon which the Company’s securities are traded, if any, (vi) a general
moratorium on commercial banking activities shall have been declared either by
federal or South Carolina authorities or (vii) there shall have occurred any
outbreak or escalation of hostilities, or declaration by the United States of a
national emergency or war or other calamity or crisis the effect of which on
financial markets is such as to make it, in


20

--------------------------------------------------------------------------------

the Placement Agent’s or Purchaser’s judgment, impracticable or inadvisable to
proceed with the offering or delivery of the Preferred Securities.

Section 11.   Miscellaneous.

        11.1       Disclosure Schedule. The term “Disclosure Schedule,” as used
herein, means the schedule, if any, attached to this Agreement that sets forth
items the disclosure of which is necessary or appropriate as an exception to one
or more representations or warranties contained in Section 4 hereof. The
Disclosure Schedule shall be arranged in paragraphs corresponding to the section
numbers contained in Section 4. Nothing in the Disclosure Schedule shall be
deemed adequate to disclose an exception to a representation or warranty made
herein unless the Disclosure Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. Without
limiting the generality of the immediately preceding sentence, the mere listing
(or inclusion of a copy) of a document or other item in the Disclosure Schedule
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein unless the representation or warranty has to do with the
existence of the document or other item itself. Information provided by the
Company in response to any due diligence questionnaire shall not be deemed part
of the Disclosure Schedule and shall not be deemed to be an exception to one or
more representations or warranties contained in Section 4 hereof unless such
information is specifically included on the Disclosure Schedule in accordance
with the provisions of this Section 11.1.

        11.2       Notices. All communications hereunder will be in writing and
effective only on receipt, and will be mailed, delivered by hand or courier or
sent by facsimile and confirmed:

If to the Placement Agent, to:

    J.P. Morgan Securities Inc.        270 Park Avenue      New York, New York
10017      Facsimile: (212) 834-6027      Attention: The CDO Group  

with a copy to:

    Thacher Proffitt & Wood llp        Two World Financial Center      New York,
New York 10281      Facsimile: (212) 912-7751      Telephone: (212) 912-7400  
   Attention: Mark I. Sokolow, Esq.  

if to the Offerors, to:

    Greenville First Bancshares, Inc.        112 Haywood Road  



21

--------------------------------------------------------------------------------

    Greenville, South Carolina 29607        Facsimile: (864) 679-9470     
Telephone: (864) 679-9070      Attention: Chief Financial Officer  

        All such notices and communications shall be deemed to have been duly
given (i) at the time delivered by hand, if personally delivered, (ii) five
business days after being deposited in the mail, postage prepaid, if mailed,
(iii) when answered back, if telexed, (iv) the next business day after being
telecopied, or (v) the next business day after timely delivery to a courier, if
sent by overnight air courier guaranteeing next-day delivery. From and after the
Closing, the foregoing notice provisions shall be superseded by any notice
provisions of the Operative Documents under which notice is given. The Placement
Agent, the Company, and their respective counsel, may change their respective
notice addresses, from time to time, by written notice to all of the foregoing
persons.

        11.3       Parties in Interest, Successors and Assigns. This Agreement
will inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person other than
the parties hereto and the affiliates, directors, officers, employees, agents
and controlling persons referred to in Section 8 hereof, their successors,
assigns, heirs and legal representatives, and any Subsequent Purchaser, any
right or obligation hereunder. None of the rights or obligations of the Company
or the Trust under this Agreement may be assigned, whether by operation of law
or otherwise, without the Placement Agent’s prior written consent. The rights
and obligations of the Placement Agent and Purchaser under this Agreement may be
assigned by such party without the Company’s or the Trust’s consent; provided
that the assignee assumes the obligations of such party under this Agreement.

        11.4       Amendments. This Agreement may not be modified, amended,
altered or supplemented, except upon the execution and delivery of a written
agreement by each of the parties hereto.

        11.5       Counterparts and Facsimile. This Agreement may be executed by
any one or more of the parties hereto in any number of counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. This Agreement may be executed
by any one or more of the parties hereto by facsimile which shall be effective
as delivery of a manually executed counterpart hereof.

        11.6       Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

        11.7       Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW).

        11.8       Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY
OR AGAINST ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS



22

--------------------------------------------------------------------------------

AGREEMENT MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK,
IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF
MANHATTAN). BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

        11.9       Entire Agreement. This Agreement, together with the Operative
Documents and the other documents delivered in connection with the transactions
contemplated by this Agreement, is intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, together with the Operative Documents and the other
documents delivered in connection with the transaction contemplated by this
Agreement, supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

        11.10      Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected, it being intended that all of the Placement Agent’s and the
Purchaser’s rights and privileges shall be enforceable to the fullest extent
permitted by law.

        11.11      Survival. The respective agreements, representations,
warranties, indemnities and other statements of the Company and the Trust and
their respective officers or trustees and of the Placement Agent set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by or on behalf of the Placement Agent, the Purchaser,
the Company or the Trust or any of their respective officers, directors,
trustees or controlling persons, and will survive delivery of and payment for
the Preferred Securities. The provisions of Sections 2.4 and 8 shall survive the
termination or cancellation of this Agreement.

Signatures appear on the following page


23

--------------------------------------------------------------------------------

        If this Agreement is satisfactory to you, please so indicate by signing
the acceptance of this Agreement and deliver such counterpart to the Offerors
whereupon this Agreement will become binding between us in accordance with its
terms.

Very truly yours,

    Greenville First Bancshares, Inc.              
By:______________________________________________             Name:     
       Title:             Greenville Statutory Trust II      By: Greenville
First Bancshares, Inc., as Depositor            
By:______________________________________________             Name:     
       Title:  

CONFIRMED AND ACCEPTED
as of the date first set forth above

J.P.MORGAN SECURITIES INC.,
as Placement Agent

By:____________________________________________
       Name:
       Title:




24

--------------------------------------------------------------------------------

Schedule 1

List of Significant Subsidiaries

        Greenville First Bank, N.A.






25

--------------------------------------------------------------------------------

Schedule 4.12


SCHEDULE 4.12
TO THE PLACEMENT AGREEMENT AMONG GREENVILLE FIRST BANCSHARES, INC.,
GREENVILLE STATUTORY TRUST II AND J.P. MORGAN SECURITIES INC.

        The Company has pledged 100% of the issued and outstanding shares of
capital stock of Greenville First Bank, N.A. (the “Bank”), as collateral for a
$4,500,000 revolving line of credit (the “Credit Facility”) with First Tennessee
Bank National Association, as lender (the “Lender”), pursuant to a Promissory
Note, by and between the Company and Lender, dated March 20, 2003, and a Change
in Terms Agreement, by and between the Company and Lender, dated March 20, 2004.
As of the date hereof, $0.00 is outstanding on the Credit Facility, which has a
maturity date of March 20, 2006.






26

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBSCRIPTION AGREEMENT

PREFERRED SECURITIES SUBSCRIPTION AGREEMENT

December 22, 2005

        THIS PREFERRED SECURITIES SUBSCRIPTION AGREEMENT (this “Agreement”) made
among Greenville Statutory Trust II (the “Trust”), a statutory trust created
under the Delaware Statutory Trust Act (12 Del. C. §3801, et seq.), Greenville
First Bancshares, Inc., a South Carolina corporation, with its principal offices
located at 112 Haywood Road, Greenville, South Carolina, 29607 (the “Company”
and, together with the Trust, the “Offerors”), TWE, Ltd., an exempted company
incorporated under the laws of the Cayman Islands (the “Purchaser”), and J.P.
Morgan Securities Inc. (as to Sections 1.2, 1.3 and Article III).

RECITALS:

        A.        The Trust desires to issue SEVEN MILLION AND 00/100
($7,000,000) DOLLARS of its Floating Rate Preferred Securities (the “Preferred
Securities”), liquidation amount $1,000 per Preferred Security, representing an
undivided beneficial interest in the assets of the Trust (the “Offering”), to be
issued pursuant to an Amended and Restated Trust Agreement (the “Trust
Agreement”) by and among the Company, Wilmington Trust Company, as Property
Trustee (the “Property Trustee”), Wilmington Trust Company, as Delaware Trustee,
the administrative trustees named therein and the Holders (as defined therein),
which Preferred Securities are to be guaranteed by the Company with respect to
distributions and payments upon liquidation, redemption and otherwise pursuant
to the terms of a Guarantee Agreement between the Company and Wilmington Trust
Company, as Guarantee Trustee (the “Guarantee”); and

        B.        The proceeds from the sale of the Preferred Securities will be
combined with the proceeds from the sale by the Trust to the Company of its
Common Securities, and will be used by the Trust to purchase an equivalent
amount of Floating Rate Junior Subordinated Notes of the Company (the “Notes”)
to be issued by the Company pursuant to an indenture (the “Indenture”) to be
executed by the Company and Wilmington Trust Company, as Indenture Trustee; and

        C.        In consideration of the premises and the mutual
representations and covenants hereinafter set forth, the parties hereto agree as
follows:

Article I
PURCHASE AND SALE OF PREFERRED SECURITIES

        1.1     Upon the execution of this Agreement, the Purchaser hereby
agrees to purchase, directly or indirectly, from the Trust, Preferred Securities
at a price equal to $1,000 per Preferred Security for an aggregate purchase
price equal to SEVEN MILLION AND 00/100 ($7,000,000) DOLLARS (the “Purchase
Price”), and the Trust agrees to sell such Preferred Securities to the Purchaser
for said Purchase Price. The rights and preferences of the Preferred Securities
are set forth in the Trust Agreement. The closing of the sale and purchase of
the Preferred Securities by the Offerors to the Purchaser shall occur on
December 22, 2005, or such other later date (not later than January 20, 2006) as
the parties may designate (the “Closing Date”) The Purchase

A-1

--------------------------------------------------------------------------------

Price is payable in immediately available funds on the Closing Date. The
Offerors shall provide the Purchaser payment instructions no later than two (2)
days prior to the Closing Date.

        1.2     The Placement Agreement, dated as of December 22, 2005 (the
“Placement Agreement”), among the Offerors and the Placement Agent identified
therein (the “Placement Agent”) includes certain representations and warranties,
covenants and conditions to closing and certain other matters governing the
Offering. The Placement Agreement is hereby incorporated by reference into this
Agreement, and the Purchaser shall be entitled to each of the benefits of the
Placement Agent and the Purchaser under the Placement Agreement and shall be
entitled to enforce the obligations of the Offerors under such Placement
Agreement as fully as if the Purchaser were a party to such Placement Agreement.

        1.3     The Purchaser is purchasing the Preferred Securities in its
capacity as a warehouse lender, and Purchaser may resell the Preferred
Securities to a subsequent purchaser (any such purchaser from the Purchaser and,
if such purchaser is a warehouse lender, the next subsequent purchaser that is
not a warehouse lender, being referred to hereinafter as a “Subsequent
Purchaser”). Upon transfer of the Preferred Securities to a Subsequent
Purchaser, the Subsequent Purchaser shall be entitled to each of the benefits of
the Placement Agent and the Purchaser under the Placement Agreement and this
Agreement, and shall be entitled to enforce the obligations of the Offerors
under the Placement Agreement and this Agreement, as fully as if the Subsequent
Purchaser were a party to the Placement Agreement and this Agreement.

Article II
REPRESENTATIONS AND WARRANTIES OF PURCHASER

        2.1     The Purchaser understands and acknowledges that none of
Preferred Securities, the Notes nor the Guarantee (i) have been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any other
applicable securities law, (ii) are being offered for sale by the Trust in
transactions not requiring registration under the Securities Act and (iii) may
not be offered, sold, pledged or otherwise transferred by the Purchaser except
in compliance with the registration requirements of the Securities Act or any
other applicable securities laws, pursuant to an exemption therefrom or in a
transaction not subject thereto.

        2.2     The Purchaser represents and warrants that it is purchasing the
Preferred Securities for its own account and not with a view to, or for offer or
sale in connection with, any distribution thereof in violation of the Securities
Act or other applicable securities laws, subject to any requirement of law that
the disposition of its property be at all times within its control and subject
to its ability to resell such Preferred Securities pursuant to an effective
registration statement under the Securities Act or under Rule 144A or any other
exemption from registration available under the Securities Act or any other
applicable securities law. The Purchaser understands that no public market
exists for any of the Preferred Securities, and that it is unlikely that a
public market will ever exist for the Preferred Securities.

        2.3     The Purchaser represents and warrants that (a) it has consulted
with its own legal, regulatory, tax, business, investment, financial and
accounting advisers in connection herewith to the extent it has deemed
necessary; (b) it has had a reasonable opportunity to ask questions of

A-2

--------------------------------------------------------------------------------

and receive answers from officers and representatives of the Offerors concerning
their respective financial condition and results of operations and the purchase
of the Preferred Securities and any such questions have been answered to its
satisfaction; (c) it has had the opportunity to review all publicly available
records and filings concerning the Offerors and it has carefully reviewed such
records and filings that it considers relevant to making an investment decision;
and (d) it has made its own investment decisions based upon its own judgment,
due diligence and advice from such advisers as it has deemed necessary and not
upon any view expressed by the Offerors or the Placement Agent.

        2.4     The Purchaser represents and warrants that it is an
institutional “accredited investor” within the meaning of subparagraph (a)(1),
(2), (3) or (7) of Rule 501 of Regulation D under the Securities Act.

Article III
MISCELLANEOUS

        3.1     Any notice or other communication given hereunder shall be
deemed sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier or delivered by hand against written
receipt therefor, or by facsimile transmission and confirmed by telephone, to
the following addresses, or such other address as may be furnished to the other
parties as herein provided:

    To the Offerors:     Greenville First Bancshares, Inc.           112 Haywood
Road         Greenville, South Carolina 29607         Fax: (864) 679-9470     
   Attention: Chief Financial Officer                To the Purchaser:   TWE,
Ltd.         c/o Maples Finance Limited         P.O. Box 1093 GT        
Queensgate House         South Church Street         George Town         Grand
Cayman, Cayman Islands         Fax: (345) 945-7099         Attention: The
Directors  

A-3

--------------------------------------------------------------------------------

        Unless otherwise expressly provided herein, notices shall be deemed to
have been given on the date of mailing, except notice of change of address,
which shall be deemed to have been given when received.

        3.2     This Agreement shall not be changed, modified or amended except
by a writing signed by the parties to be charged, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.

        3.3     Upon the execution and delivery of this Agreement by the
Purchaser, this Agreement shall become a binding obligation of the Purchaser
with respect to the purchase of Preferred Securities as herein provided.

        3.4     NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED
BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

        3.5     The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

        3.6     This Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.

        3.7     In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected, it
being intended that all of the Offerors’ and the Purchaser’s rights and
privileges shall be enforceable to the fullest extent permitted by law.

        3.8     No recourse shall be had to any subscriber, officer, director,
employee, trustee, equity holder, certificate holder, incorporator or agent of
the Purchaser or their respective successors or assigns for any obligations
hereunder. The Offerors, severally and jointly, further agree (i) not to take
any action in respect of any claims hereunder against any subscriber, officer,
director, employee, trustee, equity holder, certificate holder, incorporator or
agent of the Purchaser or any of their successors or assigns that is an
investment vehicle issuing collateralized debt obligations and (ii) not to
institute against any successor or assign of the Purchaser that is an investment
vehicle issuing collateralized debt obligations any insolvency, bankruptcy,
reorganization, liquidation or similar proceedings in any jurisdiction until one
year and one day or, if longer, the applicable preference period then in effect,
as the case may be, shall have elapsed since the final payments to the holders
of the securities issued by such investment vehicle.

Signatures appear on the following page

A-4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement is agreed to and accepted as of the
day and year first written above.

TWE, LTD., as Purchaser,
By: Trapeza Capital Management, LLC, as
Portfolio Manager

By:____________________________________
       Name:
       Title:
       Managing Director

    Greenville First Bancshares, Inc.              
By:___________________________________             Name:             Title:     
       Greenville Statutory Trust II      By: Greenville First Bancshares, Inc.,
as Depositor             By:___________________________________     
       Name:             Title:             J.P. Morgan Securities Inc.     
(for purposes of the rights and obligations in      Sections 1.2, 1.3 and
Article III only)             By:___________________________________     
       Name:             Title:  



A-5

--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF THACHER PROFFITT & WOOD LLP OPINION

        Pursuant to Section 3.2(a) of the Placement Agreement, Thacher Proffitt
& Wood LLP, special counsel for the Placement Agent and Purchaser, shall deliver
an opinion to the effect that:

(i) the Company and each Significant Subsidiary is validly existing as a
corporation in good standing under the laws of the jurisdiction in which it is
chartered or organized;


(ii) the Company has corporate power and authority to (a) execute and deliver,
and to perform its obligations under, the Operative Documents to which it is a
party and (b) issue and perform its obligations under the Notes;


(iii) neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase by the Trust of
the Junior Subordinated Notes, nor the execution and delivery of and compliance
with the Operative Documents by the Company or the Trust nor the consummation of
the transactions contemplated thereby will constitute a breach or violation of
the Trust Agreement or the charter or by-laws of the Company;


(iv) the Amended and Restated Trust Agreement has been duly authorized, executed
and delivered by the Company and duly executed and delivered by the
Administrative Trustees;


(v) each of the Guarantee and the Indenture has been duly authorized, executed
and delivered by the Company and, assuming it has been duly authorized, executed
and delivered by the Guarantee Trustee and the Indenture Trustee, respectively,
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity;


(vi) the Junior Subordinated Notes have been duly authorized and executed by the
Company and delivered to the Indenture Trustee for authentication in accordance
with the Indenture and, when authenticated in accordance with the provisions of
the Indenture and delivered to the Trust against payment therefor, will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity;


(vii) the Trust is not, and, following the issuance of the Preferred Securities
and the consummation of the transactions contemplated by the Operative Documents
and the application of the proceeds therefrom, the Trust will not be, an
“investment company” or an entity “controlled” by an “investment company,” in
each case within the meaning of Section 3(a) of the Investment Company Act;


(viii) assuming (a) the accuracy of the representations and warranties, and
compliance with the agreements contained in the Placement Agreement and (b) that
the Preferred Securities are sold in a manner contemplated by, and in accordance
with the Placement Agreement,


B-1-1

--------------------------------------------------------------------------------

  Subscription Agreement and the Amended and Restated Trust Agreement, it is not
necessary in connection with the offer, sale and delivery of the Preferred
Securities by the Trust to the Purchaser, to register any of the Securities
under the Securities Act or to require qualification of the Indenture under the
Trust Indenture Act of 1939, as amended;


(ix) the Placement Agreement and Subscription Agreement have been duly
authorized, executed and delivered by the Company and the Trust; and,


(x) the Indenture constitutes the legal, valid and binding obligation of
Wilmington Trust Company enforceable against Wilmington Trust Company in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity.


        In rendering such opinions, such counsel may (A) state that its opinion
is limited to the laws of the State of New York, the Delaware General
Corporation Law and the federal laws of the United States; (B) as to matters
involving the application of laws of any jurisdiction other than the State of
New York and the Delaware General Corporation Law or the federal laws of the
United States, (i) rely, to the extent deemed proper and specified in such
opinion, upon the opinion of other counsel of good standing believed to be
reliable and who are satisfactory to the Purchaser or (ii) assume such law is
substantially similar to the law of the State of New York and, (C) as to matters
of fact, rely to the extent deemed proper, on certificates of responsible
officers of the Company and public officials.





B-1-2

--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF COMPANY COUNSEL OPINION
OR OFFICERS’ CERTIFICATE

        Pursuant to Section 3.2(b) of the Placement Agreement, [General] counsel
for the Company shall deliver an opinion, or the [[General Counsel/Chief Legal
Officer], or, if none, [Chief Executive Officer/President/Executive Vice
President] and [Chief Financial Officer/Treasurer/Assistant Treasurer]] of the
Company shall provide an Officers’ Certificate, to the effect that:

(i) all of the issued and outstanding shares of capital stock of each
Significant Subsidiary are owned of record by the Company, and the issuance of
the Preferred Securities and the Common Securities is not subject to any
contractual preemptive rights known to such [counsel/officer];


(ii) no consent, approval, authorization or order of any court or governmental
authority is required for the issue and sale of the Common Securities, the
Preferred Securities or the Junior Subordinated Notes, the purchase by the Trust
of the Junior Subordinated Notes, the execution and delivery of and compliance
with the Operative Documents by the Company or the Trust or the consummation of
the transactions contemplated in the Operative Documents, except such approvals
(specified in such [opinion/certificate]) as have been obtained;


(iii) to the knowledge of such [counsel/officer], there is no action, suit or
proceeding before or by any government, governmental instrumentality, arbitrator
or court, domestic or foreign, now pending or threatened against or affecting
the Trust or the Company or any Significant Subsidiary that could adversely
affect the consummation of the transactions contemplated by the Operative
Documents or could have a Material Adverse Effect;


(iv) the Company is duly registered as a bank holding company under the Bank
Holding Company Act and the regulations thereunder of the Federal Reserve Board,
and the deposit accounts of the Company’s banking subsidiary are insured by the
FDIC to the fullest extent permitted by law and the rules and regulations of the
FDIC, and no proceeding for the termination of such insurance are pending or, to
such person’s knowledge, threatened;


(v) The execution, delivery and performance of the Operative Documents, as
applicable, by the Company and the Trust and the consummation by the Company and
the Trust of the transactions contemplated by the Operative Documents, as
applicable, (a) will not result in any violation of the charter or bylaws of the
Company, the charter or bylaws of the Bank, the Amended and Restated Trust
Agreement or the Certificate of Trust, and (b) will not conflict with, or result
in a breach of any of the terms or provisions of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the creation or imposition of any lien, charge and
encumbrance upon any assets or properties of the Company or any Significant
Subsidiary under, (A) any agreement, indenture, mortgage or instrument that the
Company or any




B-2-1

--------------------------------------------------------------------------------

  Significant Subsidiary of the Company is a party to or by which it may be
bound or to which any of its assets or properties may be subject, or (B) any
existing applicable law, rule or administrative regulation [for General Counsel
only: except that I express no opinion with respect to the securities laws of
the State of Delaware] of any court or governmental agency or authority having
jurisdiction over the Company or any Significant Subsidiary of the Company or
any of their respective assets or properties, except in case of (b), where any
such violation, conflict, breach, default, lien, charge or encumbrance, would
not have a material adverse effect on the assets, properties, business, results
of operations or financial condition of the Company and its subsidiaries, taken
as whole.


        All terms used but not defined herein shall have the meanings assigned
to them in the Placement Agreement. A Subsequent Purchaser shall be entitled to
rely on this [opinion/certificate].

        [Applies only to in-house counsel opinion] [In rendering such opinions,
such counsel may (A) state that the above is limited to the laws of the States
of [Jurisdiction of bar admission], (B) rely as to matters of fact, to the
extent deemed proper, on certificates of responsible officers of the Company and
public officials.]






B-2-2

--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF TAX COUNSEL OPINION

        Pursuant to Section 3.2(c) of the Placement Agreement, Thacher Proffitt
& Wood LLP, special tax counsel for the Placement Agent and Purchaser, shall
deliver an opinion to the effect that:

(i) the Trust will be classified for United States federal income tax purposes
as a grantor trust and not as an association or a publicly traded partnership
taxable as a corporation; and


(ii) for United States federal income tax purposes, the Junior Subordinated
Notes will constitute indebtedness of the Company.


        In rendering such opinions, such counsel may (A) state that its opinion
is limited to the laws of the State of New York and the federal laws of the
United States and (B) rely as to matters of fact, to the extent deemed proper,
on certificates of responsible officers of the Company and public officials.



B-3-1

--------------------------------------------------------------------------------

EXHIBIT B-4

FORM OF DELAWARE COUNSEL TRUST OPINION

        Pursuant to Section 3.2(d) of the Placement Agreement, Morris, James,
Hitchens & Williams LLP, special Delaware counsel for the Trust, shall deliver
an opinion to the effect that:

(i) The Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, and all filings
required under the laws of the State of Delaware with respect to the creation
and valid existence of the Trust as a statutory trust have been made.


(ii) Under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the Trust has the trust power and authority (i) to own property and
conduct its business, all as described in the Amended and Restated Trust
Agreement, (ii) to execute and deliver, and to perform its obligations under,
each of the Placement Agreement, the Subscription Agreement, the Common
Securities Subscription Agreement, the Junior Subordinated Note Subscription
Agreement and the Preferred Securities and the Common Securities and (iii) to
purchase and hold the Junior Subordinated Notes.


(iii) Under the Delaware Statutory Trust Act, the certificate attached to the
Amended and Restated Trust Agreement as Exhibit C is an appropriate form of
certificate to evidence ownership of the Preferred Securities. The Preferred
Securities have been duly authorized by the Amended and Restated Trust Agreement
and, when issued in accordance with the Amended and Restated Trust Agreement and
delivered against payment therefor in accordance with the Amended and Restated
Trust Agreement and the Subscription Agreement, the Preferred Securities will be
validly issued and (subject to the qualifications set forth in this paragraph)
fully paid and nonassessable and will represent undivided beneficial interests
in the assets of the Trust, and the Preferred Security Holders will be entitled
to the benefits of the Amended and Restated Trust Agreement. The Preferred
Security Holders as beneficial owners of the Trust, will be entitled to the same
limitation of personal liability extended to stockholders of private
corporations for profit organized under the General Corporation Law of the State
of Delaware. The Preferred Security Holders may be obligated to make payments or
provide indemnity or security as set forth in the Amended and Restated Trust
Agreement.


(iv) The Common Securities have been duly authorized by the Amended and Restated
Trust Agreement and, when issued in accordance with the Amended and Restated
Trust Agreement and delivered against payment therefor in accordance with the
Amended and Restated Trust Agreement and the Common Securities Subscription
Agreement, will be validly issued and will represent undivided beneficial
interests in the assets of the Trust, and the Common Security Holder will be
entitled to the benefits of the Amended and Restated Trust Agreement.




B-4-1

--------------------------------------------------------------------------------

(v) Under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the issuance of the Preferred Securities and the Common Securities is
not subject to preemptive or other similar rights.


(vi) Under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the execution and delivery by the Trust of the Placement Agreement,
the Subscription Agreement, the Common Securities Subscription Agreement and the
Junior Subordinated Note Subscription Agreement, and the performance by the
Trust of its obligations thereunder, have been duly authorized by all necessary
trust action on the part of the Trust.


(vii) The Amended and Restated Trust Agreement constitutes a legal, valid and
binding obligation of the Company and the Trustees, enforceable against the
Company and the Trustees, in accordance with its terms.


(viii) The issuance and sale by the Trust of the Preferred Securities and the
Common Securities, the purchase by the Trust of the Junior Subordinated Notes,
the execution, delivery and performance by the Trust of the Placement Agreement,
the Subscription Agreement, the Common Securities Subscription Agreement and the
Junior Subordinated Note Subscription Agreement, the consummation by the Trust
of the transactions contemplated by the Placement Agreement, the Subscription
Agreement, the Common Securities Subscription Agreement and the Junior
Subordinated Note Subscription Agreement and compliance by the Trust with its
obligations thereunder are not prohibited by (i) the Certificate of Trust or the
Amended and Restated Trust Agreement or (ii) any law or regulation of the State
of Delaware applicable to the Trust.


(ix) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Delaware court or Delaware
governmental authority or Delaware agency is required solely in connection with
the issuance and sale by the Trust of the Trust Securities, the purchase by the
Trust of the Junior Subordinated Notes, the execution, delivery and performance
by the Trust of the Placement Agreement, the Subscription Agreement, the Common
Securities Subscription Agreement and the Junior Subordinated Note Subscription
Agreement, the consummation by the Trust of the transactions contemplated by the
Placement Agreement and the Subscription Agreement and compliance by the Trust
with its obligations thereunder.


(x) The Preferred Security Holders (other than those Preferred Security Holders
who reside or are domiciled in the State of Delaware) will have no liability for
income taxes imposed by the State of Delaware solely as a result of their
participation in the Trust and the Trust will not be liable for any income tax
imposed by the State of Delaware.


In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and (B) rely as to matters of fact,
to the extent deemed proper, on certificates of responsible officers of the
Company and the Trust and public officials.


B-4-2

--------------------------------------------------------------------------------

EXHIBIT B-5

FORM OF TRUSTEE COUNSEL OPINION

        Pursuant to Section 3.2(e) of the Placement Agreement, Morris, James,
Hitchens & Williams LLP, special counsel for the Property Trustee, the Guarantee
Trustee, the Delaware Trustee and the Indenture Trustee, shall deliver an
opinion to the effect that:

(i) Wilmington Trust Company is duly incorporated and validly existing as a
Delaware banking corporation in good standing under the laws of the State of
Delaware with trust powers and its principal place of business in the State of
Delaware.


(ii) Wilmington Trust Company has requisite corporate power and authority to
execute and deliver, and to perform its obligations under, the Amended and
Restated Trust Agreement, the Guarantee Agreement and the Indenture.


(iii) The execution, delivery, and performance by Wilmington Trust Company of
the Amended and Restated Trust Agreement, the Guarantee Agreement and the
Indenture have been duly authorized by all necessary corporate action on the
part of Wilmington Trust Company, and the Amended and Restated Trust Agreement,
the Guarantee Agreement and the Indenture have been duly executed and delivered
by Wilmington Trust Company.


(iv) The Amended and Restated Trust Agreement is a legal, valid and binding
obligation of Wilmington Trust Company, enforceable against Wilmington Trust
Company, in accordance with its terms.


(v) No approval, authorization or other action by, or filing with, any
governmental authority or agency under any law or regulation of the State of
Delaware or the United States of America governing the trust powers of
Wilmington Trust Company is required solely in connection with the execution,
delivery and performance by Wilmington Trust Company of the Amended and Restated
Trust Agreement, the Guarantee Agreement and the Indenture, except for the
filing of the Certificate of Trust with the Secretary of State, which
Certificate of Trust has been duly filed with the Secretary of State.


(vi) The execution, delivery and performance of the Amended and Restated Trust
Agreement, the Guarantee Agreement and the Indenture by Wilmington Trust Company
are not prohibited by (i) the Charter or Bylaws of Wilmington Trust Company,
(ii) any law or regulation of the State of Delaware or the United States of
America governing the trust powers of Wilmington Trust Company, or (iii) to our
knowledge (based and relying solely on the Officer Certificates), any agreements
or instruments to which Wilmington Trust Company is a party or by which
Wilmington Trust Company is bound or any judgment or order applicable to
Wilmington Trust Company.




B-5-1

--------------------------------------------------------------------------------

(vii) The Junior Subordinated Notes delivered on the date hereof have been
authenticated by due execution thereof and delivered by Wilmington Trust
Company, as Indenture Trustee, in accordance with the Company Order. The
Preferred Securities delivered on the date hereof have been authenticated by due
execution thereof and delivered by Wilmington Trust Company, as Property
Trustee, in accordance with the Trust Order.


        In rendering such opinions, such counsel may (A) state that its opinion
is limited to the laws of the State of Delaware and the federal laws of the
United States governing the trust powers of Wilmington Trust Company and
(B) rely as to matters of fact, to the extent deemed proper, on certificates of
responsible officers of Wilmington Trust Company and public officials.





B-5-2

--------------------------------------------------------------------------------

Annex F

EXHIBIT F

OFFICER’S CERTIFICATE

        The undersigned, the [Chief Financial Officer] [Treasurer] [Executive
Vice President] hereby certifies, pursuant to Section 6.9 of the Placement
Agreement, dated as of December 22, 2005 among Greenville First Bancshares, Inc.
(the “Company”), Greenville Statutory Trust II (the “Trust”) and J.P. Morgan
Securities Inc. that, as of [date], [20__], the Company had the following ratios
and balances:

BANK HOLDING COMPANY

As of [Quarterly Financial Dates]

Tier 1 Risk Weighted Assets     _________ %    
Ratio of Double Leverage  
_________ %  
Non-Performing Assets to Loans and OREO  
_________ %  
Tangible Common Equity as a Percentage of Tangible Assets   _________ %  
Ratio of Reserves to Non-Performing Loans   _________ %  
Ratio of Net Charge-Offs to Loans   _________ %  
Return on Average Assets (annualized)   _________ %  
Net Interest Margin (annualized)  
_________ %  
Efficiency Ratio   _________ %  
Ratio of Loans to Assets   _________ %  
Ratio of Loans to Deposits   _________ %  
Double Leverage (exclude trust preferred as equity)   _________ %  
Total Assets   $________  
Year to Date Income   $________  

* A table describing the quarterly report calculation procedures is attached.

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20__.]

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter ended [date], 20__.]

F-1

--------------------------------------------------------------------------------

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the [___
quarter interim] [annual] period ended [date], 20__, and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (expect as otherwise noted therein).

        IN WITNESS WHEREOF, the undersigned has executed this Officer's
Certificate as of this _____ day of _____________, 20__

    _________________________________
Name:        Title:             Greenville First Bancshares, Inc.      112
Haywood Road      Greenville, South Carolina 29607      864-679-9070  

F-2

--------------------------------------------------------------------------------

FINANCIAL DEFINITIONS

BANK HOLDING COMPANY

Corresponding FRY-9C or LP Line Items with           Description          
Report Item           Line Item corresponding Schedules           of
Calculation             Tier 1 Risk     BHCK7206     Tier 1 Risk Ratio: Core
Capital (Tier 1)/     Weighted Assets   Schedule HC-R   Risk-Adjusted Assets  
    Ratio of Double   (BHCP0365)/(BCHCP3210)   Total equity investments in
subsidiaries divided   Leverage   Schedule PC in the LP   by the total equity
capital. This field is         calculated at the parent company level.        
"Subsidiaries" include bank, bank holding         company, and non-bank
subsidiaries.       Non-Performing   (BHCK5525-BHCK3506+BHCK5526-   Total
Nonperforming Assets (NPLs+Foreclosed    Assets to Loans  
BHCK3507+BHCK2744/(BHCK2122+BHCK2744   Real Estate + Other Nonaccrual &
Repossessed   and OREO   Schedules HC-C, HC-M & HC-N   Assets)/Total
Loans+Foreclosed Real Estate       Tangible Common  
(BHDM3210-BHCK3163)/(BHCK2170-BHCK3163)      Equity as a      (Equity Capital -
Goodwill)/(Total Assets -   Percentage of   Schedule HC   Goodwill)   Tangible
Assets             Ratio of Reserves   (BHCK3123+BHCK3128)/(BHCK5525-BHCK3506+  
Total Loan Loss and Allocated Transfer Risk   to Non-Performing  
BHCK5526-BHCK3507)   Reserves/Total Nonperforming Loans    Loans   Schedules HC
& HC-N & HC-R   (Nonaccrual + Restructured)       Ratio of Net  
(BHCK4635-BHCK4605)/(BHCK3516)   Net charge offs for the period as a   
Charge-Offs to   Schedules HI-B & HC-K of average loans.   percentage if average
loans.   Loans             Return on Average   (BHCK4340/BHCK3368)   Net Income
as a percentage of Assets.   Assets   Schedules HI & HC-K      (annualized)     
       Net Interest   (BHCK4519/(BHCK3515+BHCK3365+BHCK3516+   (Net Interest
Income Fully Taxable Equivalent,   Margin   BHCK3401+BHCKB985K)   if
available/Average Earning Assets)   (annualized   Schedules HI Memorandum and
HC-K          Efficiency Ratio   (BHCK4093)/(BHCK4519+BHCK4079)   (Non-interest
Expense)/(Net Interest Income      Schedule HI   Fully Taxable Equivalent, if
available, plus         Non-interest Income)       Ratio of Loans to  
(BHCKB528+BHCK5369)/(BHCK2170)   Total Loans & Leases (Net of Unearned Income  
Assets   Schedule HC   & Gross of Reserve)/Total Assets       Ratio of Loans
to   (BHCKB528+BHCK5369)/(BHDM6631+BHDM6636+)   Total Loans & Leases (Net of
Unearned Income    Deposits   BHFN6631+BHFN6636   & Gross of Reserve)/Total
Deposits (Includes      Schedule HC   Domestic and Foreign Deposits)  



1

--------------------------------------------------------------------------------

Total Assets     (BHCK2170)     The sum of total assets. Includes cash and    
   Schedule HC   balances due from depository institutions;         securities;
federal funds sold and securities         purchased under agreements to resell;
loans and         lease financing receivables; trading assets;         premises
and fixed assets; other real estate         owned; investments in
unconsolidated         subsidiaries and associated companies;         customer's
liability on acceptances outstanding;         intangible assets; and other
assets.  






2